Citation Nr: 9917736	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-20 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
lumbosacral spine, status postoperative lumbar laminectomy 
for multilevel spinal stenosis, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of a total left knee replacement, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from August 1948 to 
August 1952, from September 1952 to September 1955, and from 
December 1955 to January 1969.

The instant appeal arose from an April 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for an 
increased rating for osteoarthritis of the left knee and 
granted a separate evaluation of 20 percent for 
osteoarthritis of the lumbosacral spine.  After total left 
knee replacement surgery in January 1991, the veteran was 
assigned a total schedular evaluation for a thirteen month 
period.  Following that period, the rating for postoperative 
residuals, total left knee replacement, was reduced to 30 
percent effective March 1, 1992.  The 30 percent rating has 
been confirmed and continued to the present time.

After lumbar laminectomy surgery in July 1997, the veteran 
was assigned a total schedular evaluation for a two month 
period.  Following that period, the rating for arthritis of 
the lumbosacral spine was reduced to 40 percent effective 
October 1, 1997.  Since these claims have not been withdrawn, 
increased ratings above 30 percent for the left knee and 
above 40 percent for the lumbosacral spine remain at issue on 
appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded).

In an April 1999 written statement, the veteran's 
representative referred to claims for entitlement to an 
increased rating for hypertension; entitlement to service 
connection for rheumatoid arthritis of the hands, elbows, and 
feet; and entitlement to special monthly compensation based 
on the need for regular aid and attendance or being 
housebound.  The Board of Veterans' Appeals (Board) notes 
that there were favorable outcomes to the increased rating 
and special monthly compensation claims in the September 1998 
rating decision, and that the service connection claim was 
previously denied in a June 1994 rating decision.


FINDINGS OF FACT

1.  The appellant's service-connected arthritis of the 
lumbosacral spine, status postoperative lumbar laminectomy 
for multilevel spinal stenosis, is currently manifested by 
significant decrease in his range of motion and objective 
findings of reproducible pain.

2.  The appellant's service-connected postoperative residuals 
of a total left knee replacement are currently manifested by 
good function with minimal pain and mild reduction in range 
of motion without history of flare-up.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the service-connected arthritis of the lumbosacral spine, 
status postoperative lumbar laminectomy for multilevel spinal 
stenosis, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5003-5292 (1998).

2.  The criteria for an evaluation in excess of 30 percent 
for the service-connected postoperative residuals of a total 
left knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5055 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This case has been remanded for further development, and a VA 
examination and a radiological evaluations were performed 
pursuant to the appellant's claim for benefits.  Also, all 
available service medical records and VA treatment records 
have been obtained.  The appellant has not asserted and there 
is nothing in the record that shows that there are missing, 
relevant records.  For these reasons, the Board finds that 
VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Arthritis of the lumbosacral spine, status postoperative 
lumbar laminectomy for multilevel spinal stenosis 

Service connection for osteoarthritis was awarded in a 
December 1969 rating decision, and a 20 percent disability 
evaluation was assigned which included a 10 percent 
evaluation for limitation of motion of the lumbosacral spine.  
In January 1992 the veteran filed the present claim for 
increase.  

VA outpatient treatment records from January 1991 to February 
1992 did not show significant complaints, treatment, or 
diagnosis specific to the low back.  Following a February 
1992 VA spine examination a separate 20 percent rating was 
granted for osteoarthritis of the lumbosacral spine for a 
moderate disability based on muscle spasm and restriction of 
motion.

During his September 1993 personal hearing before RO 
personnel, the veteran testified that his back gave him 
problems two to three times a month for as long as a week at 
a time.  He reported difficulty sleeping for very long in one 
position without feeling cramps in his back.  The veteran 
reported that he did not receive relief from heating pads, 
but he did get relief with his TENS unit and use of a back 
support.  He denied taking medication regularly for back 
pain.  The veteran also stated that recently his back pain 
was radiating down his left leg to the knee.

VA outpatient treatment records from February 1992 to 
February 1994 did not show significant complaints, treatment, 
or diagnosis specific to the low back.  The Board has also 
reviewed private medical records from January 1991 to March 
1998.  These records show that the veteran was hospitalized 
from July 30, 1997, to August 4, 1997, when he underwent a 
lumbar laminectomy for spinal stenosis decompression L2 to 
L5.  In September 1997 a follow-up record noted that "his 
[nonservice-connected] right knee is his major problem at 
present."  He could return to activity as tolerated, 
including walking and riding his bicycle.

Pursuant to the Board's December 1996 remand, the veteran 
underwent another VA examination of the lumbar spine in 
November 1997.  The examiner noted that the claims folder and 
the remand instructions were reviewed.  The veteran 
complained of lower back pain.  He wore an abdominal binder 
for comfort and support and he reported taking non-steroid 
anti-inflammatory drugs for some relief of his back pain.  It 
was noted that his back was sore after walking for long 
periods or with extremes of range of motion.  He stated that 
his back was better since his surgery as he no longer had 
residual sharp pain or flare-up.

Physical examination of the lumbosacral spine revealed normal 
musculature, no atrophy, and no spondylosis.  There was no 
evidence of subluxation, ankylosis, swelling, instability, 
dislocation, or crepitus.  He had flexion to 90 degrees, 
extension to 10 degrees, lateral movement to 20 degrees 
bilaterally, and rotation to 15 degrees bilaterally.  Normal 
flexion was noted to be 95 to 100 degrees, normal extension 
was 35 degrees, and normal rotation and lateral flexion was 
40 degrees.  The veteran experienced pain with extremes of 
flexion and rotation, and pain was reproducible with active 
or passive range of motion.

The examiner assessed "significant arthritis [of the 
lumbosacral spine] with significant decrease in his range of 
motion and objective findings of reproducible pain."  
Findings were positive for restricted movement and 
fatigability related to pain.  Pain was caused by activity 
and extremes of motion.

A January 1998 private treatment record noted the veteran's 
chief complaint was low back pain but that his condition had 
improved since his initial visit.  He reported intermittent 
buttocks pain, but he was assessed as "doing well."  
Bilateral straight leg raises were negative.  X-rays showed 
no significant interval change.  A March 1998 private medical 
evaluation included a back examination that showed a well-
healed, nontender scar with no sciatic notch or trochanteric 
bursal tenderness.  The summary noted peripheral neuropathy; 
bilateral S1 radiculopathy with the right worse than the 
left; and bilateral L3 nerve root irritation or steroid 
myopathy which is very mild.  Clinical correlation was 
suggested.

In a September 1998 rating decision issued following receipt 
of the private medical records indicating the lumbar 
laminectomy, the veteran was assigned a temporary total 
schedular evaluation for several months, from the date of the 
surgery to the end of September 1997.  Following that period, 
the rating for arthritis of the lumbosacral spine, status 
postoperative lumbar laminectomy for multilevel spinal 
stenosis, was reduced to 40 percent, effective October 1, 
1997.  

The appellant's arthritis of the lumbosacral spine, status 
postoperative lumbar laminectomy for multilevel spinal 
stenosis, is currently evaluated as 40 percent disabling 
under Diagnostic Code 5003-5292 for degenerative arthritis 
and limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5292 (1998).  A 40 percent 
rating is the maximum schedular rating provided under 
Diagnostic Code 5292.  Therefore, it is found that an 
increased schedular evaluation is not justified under 
Diagnostic Code 5292.  In addition, the Board does not find 
the failure to submit this case for consideration of an 
extraschedular evaluation to be in error.  38 C.F.R. 
§ 3.321(b) (1998). 

Additional Diagnostic Codes have also been considered.  As 40 
percent is also the maximum schedular evaluation allowable 
under Diagnostic Code 5295 for lumbosacral strain, that 
Diagnostic Code is not for application.  Diagnostic Code 5293 
applies to intervertebral disc syndrome and provides a 0 
percent rating for postoperative, cured, intervertebral disc 
syndrome; a 10 percent rating for mild symptoms; a 20 percent 
rating for moderate symptoms with recurring attacks; a 40 
percent rating for severe symptoms with recurring attacks and 
intermittent relief; and a 60 percent rating for pronounced 
symptoms with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc(s) with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).

While the veteran had been assessed with bilateral S1 
radiculopathy with the right worse than the left; and 
bilateral L3 nerve root irritation or steroid myopathy, there 
is no evidence of clinical correlation.  In any event, the 
medical findings do not support an increased rating based on 
intervertebral disc syndrome.  Straight leg raises were 
negative, and there was no atrophy on examination.  Likewise, 
recent X-rays showed no significant findings.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
veteran's primary complaint is of pain with prolonged 
movement and on extremes of motion.  Pain was also the cause 
of fatigability and restricted movement.

The 1997 VA examiner specifically found normal musculature 
and no atrophy, no spondylosis, no subluxation, no ankylosis, 
no swelling, no instability, no dislocation, and no crepitus.  
In addition, the examiner noted no flare-ups, and pain was 
relieved by medication.  Thus, the Board finds that an 
increased rating is not warranted based on 38 C.F.R. § 4.40. 
4.45, and 4.59 (1998).

Postoperative residuals of a total left knee replacement

By rating decision dated in December 1969, service connection 
was granted for osteoarthritis and a 20 percent evaluation 
was assigned.  The rating decision noted that arthritis of 
the left knee was diagnosed in service and that 10 percent of 
the award was for limitation of motion of the left knee.

In January 1992 the veteran filed the present claim for 
increase.  The veteran was privately hospitalized from 
January 17, 1991, to January 23, 1991, for a left total knee 
replacement following complaints of pain and decreased range 
of motion over the last several years, which had worsened in 
the last several months, and intermittent swelling which 
required aspiration.  Cortisone injections had also been 
performed.  Follow-up records indicated that the veteran 
received physical therapy several times a week.  A December 
1991 private treatment record noted that he was progressing 
satisfactorily with no complaints and that he had recently 
been hunting.

A February 1992 VA examination noted that the veteran's knee 
problems had "greatly improved" since his surgery.  He had 
"very little restriction and no pain [,] but he cannot jump 
and he cannot kneel."  Physical examination revealed a well-
healed surgical scar and minimal swelling.  There was no 
deformity, no instability, no pain on motion, and no pain on 
palpitation.  The range of motion of the left knee was 
flexion to 95 degrees and extension to 0 degrees.  By rating 
decision dated in April 1992 it was noted that the service-
connected left knee disorder was confirmed and continued at 
20 percent.

In a September 1992 rating decision issued following receipt 
of the private medical records indicating the left total knee 
replacement, the veteran was assigned a total schedular 
evaluation for a thirteen month period from the date of the 
surgery.  Following that period, the rating for postoperative 
residuals, total left knee replacement, was reduced to 30 
percent, effective March 1, 1992.  The 30 percent rating has 
been confirmed and continued to the present time.

During a September 1993 personal hearing the veteran 
testified that he had quit work about twelve years previously 
in part due to his knee problems; however, he indicated that 
his symptoms had improved greatly since his surgery.  He 
indicated that since the surgery he did not wear a knee brace 
or take medication and his knee was never swollen, hot, or 
red.  He denied his knee ever gave out, but he reported two 
tripping-type falls since the knee surgery.  He also 
indicated that his primary problem since the surgery was some 
limitation of motion that restricted bending and squatting 
and precluded kneeling.  He indicated that he rode a bike for 
exercise and that occasionally he had pain in his leg muscles 
following exercise.

VA outpatient treatment records from September 1991 to 
February 1994 showed complaints primarily concerning joints 
other than the left knee.  Records noted that the veteran 
exercised as much as five times per week on a stationary 
bike.  A July 1992 record noted crepitance in both knees.  
During a May 1994 VA examination the veteran reported that 
his left knee had been doing "fairly well" since the 
surgery.  Range of motion of the knee was extension to 5 
degrees and flexion to 90 degrees.

Pursuant to the Board's December 1996 remand, the veteran 
underwent another VA examination of the knee in November 
1997.  The examiner noted that the claims folder and the 
remand instructions were reviewed.  During the examination 
the veteran reported that "his knee gets sore but he has no 
flare ups and no limitation of motion."  It was also noted 
that he could walk without significant pain.  The veteran was 
able to walk about 50 yards before he was limited by other 
medical problems but not his left knee.

Physical examination of the knee revealed a well-healed scar, 
no swelling, no effusion, normal motor function and 
sensation, no crepitus, no cellulitis, and no area of 
increased temperature.  The knee was nontender, extension was 
full (to 0 degrees), and flexion was to 100 degrees.  X-rays 
showed no significant changes since 1992.  The examiner 
concluded that the veteran had "good function of his knee 
with minimal pain and mild reduction in range of motion 
without history of flare-up."  The examiner opined that the 
veteran's left knee should not significantly affect his 
ability to maintain substantial gainful employment.  

Replacement of either knee joint with a prosthesis warrants a 
60 percent evaluation when there are chronic residuals 
consisting of severely painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the disability will 
be rated by analogy to Diagnostic Codes 5256 (ankylosis of 
the knee), 5261 (limitation of extension of the leg), or 5262 
(impairment of the tibia and fibula).  The minimum evaluation 
is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(1998).  The Board does not find that the next higher rating, 
60 percent, is warranted under Diagnostic Code 5055 because 
the medical evidence does not show that the veteran has 
experienced severe painful motion or weakness since the 
surgery.

As regards Diagnostic Code 5256, the Board does not find that 
that Diagnostic Code is applicable to the veteran's 
postoperative residuals of a total left knee replacement.  
The medical evidence is clear that the veteran has had good 
range of motion since the 1991 surgery; therefore, rating by 
analogy to ankylosis would be inappropriate.  Likewise, the 
Board does not find that a rating in excess of 30 percent is 
warranted by analogy to Diagnostic Code 5262.  For a rating 
in excess of 30 percent under Diagnostic Code 5262, the 
medical evidence must demonstrate a disability similar to 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  The medical evidence does not show the left knee 
impairment is manifested by loose motion.  During the most 
recent VA examination, the veteran had good function of the 
knee.  The veteran also testified that he did not wear a knee 
brace.  For these reasons, an increased rating by analogy to 
Diagnostic Code 5262 is not warranted.

The Board has also considered an increased rating by analogy 
to Diagnostic Code 5261, limitation of extension of the leg.  
The Board notes that during a February 1992 VA examination 
and again during the most recent 1997 VA examination the 
veteran had full extension of the leg.  Also, the examiner 
found no additional motion lost due to pain.  While extension 
of the knee was only to 5 degrees, as opposed to 0 degrees in 
the case of full extension, during the May 1994 VA 
examination, this slight loss of extension is not enough to 
warrant a disability evaluation in excess of 30 percent.  For 
the next higher, 40 percent, rating under Diagnostic Code 
5261, extension must be limited to 30 degrees.  As there is 
absolutely no evidence in the medical record that the veteran 
has had such significant loss of extension at any time 
following his knee replacement surgery, the Board does not 
find that an increased rating is warranted by analogy to 
Diagnostic Code 5261.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain") and 4.45 
(consider "[p]ain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, an increased rating is not 
warranted on the basis of these regulations.  Since his left 
knee replacement surgery the medical evidence reveals that 
the veteran's symptoms, including complaints of pain, 
improved dramatically.  The evidence of record shows that the 
veteran's primary complaint is of slight limitation of motion 
of the left knee.  The 1997 examination report noted that the 
veteran could walk without significant pain, and he denied 
flare-ups.

The 1998 VA examiner specifically found no swelling and no 
crepitation, and the knee was nontender.  As regards 
functional loss due to pain, the examiner indicated that the 
veteran had "minimal pain" referable to the left knee.  
Further, the examiner indicated that the veteran's mild 
limitation of range of motion was not due to pain.  Thus, the 
Board finds that an increased rating is not warranted based 
on 38 C.F.R. § 4.40 and 4.45. (1998).



ORDER

Claims for entitlement to increased ratings for arthritis of 
the lumbosacral spine, status postoperative lumbar 
laminectomy for multilevel spinal stenosis, and postoperative 
residuals of a total left knee replacement are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

